Notice of Allowance
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on November 7, 2018 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
The information disclosure statement filed on January 30, 2019 does not comply with the provisions of 37 C.F.R. § 1.98. Specifically: 
(1) In non-patent literature citation no. 7, the URL is truncated by the form (as denoted by the + symbol), and consequently, fails to provide the “place of publication” as required by 37 C.F.R. § 1.98(b)(5); and 
(2) In non-patent literature citation no. 8, the application number of the cited Japanese patent application is incorrect, and consequently, fails to comply with 37 C.F.R. § 1.98(b)(4).
Regarding both references, the Examiner considered the copies of the documents filed therewith, but did not independently visit the URL listed in citation no. 7. As for citation no. 8, the Examiner identified the correct application number of the relevant Japanese Office Action, and will therefore include a corrected version of citation no. 8 in the attached Notice of References Cited.
RESPONSE TO AMENDMENT
The after final amendment filed on August 12, 2022 is entered. Claims 1–10, 16, 18–20, 88–91 and 93 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher P. Sherwin on August 24, 2022.
The application has been amended as follows: 
Please amend paragraph [0069] of the specification as follows:
[0069]       FIGURE 35a illustrates an exemplary, non-limiting configuration of a module configuration menu for a pressure sensor module in accordance with an embodiment of this disclosure, and FIGURES [[34b]] 35b and 35c illustrate exemplary, non-limiting embodiments of associated sub-menu interfaces.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176